DETAILED ACTION
1.	The amendment filed on October 28, 2020 is acknowledged.  However, it is insufficient to overcome the newly found prior art(s), and continue to be rejected as follow:  
	Claims 19 and 20 have been canceled; and 
	Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the feature of “a vessel” renders the claim indefinite; “a vessel” must be changed to --a boat-- or --boats--.
	Claim 1 recites the limitation of “at least one sensor detecting undesirable gases proximate a power source of the vessel or vehicle” renders the claim indefinite; since it is not clear that where or in what position a sensor is able to be located in order to detect the undesirable gases proximate a power source? And how or by which way the undesirable gases is able to known as 
	Claim 1 recites the limitation of “the concentration of the undesirable gases” renders the claim indefinite; since is not clear that how or by which way the concentration of the undesirable gases is able to be obtained or recognized?
	Claim 1 recites the limitations of “the concentration of the undesirable gases above a first predetermined threshold” and “the concentration of the undesirable gases falls below a second predetermined threshold” render the claim indefinite; since is not clear that how or by which way the concentration of the undesirable gases is to be known as being above a first predetermined threshold? Or the concentration of the undesirable gases is to be known as being fall below a second predetermined threshold?
	Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-12 and 14-18, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berkson (US 10, 054,096 B2).
Regarding claim 1, Berkson teaches a system for monitoring engine conditions of a vessel or vehicle (40) [abstract], comprising: at least one power controller [controller (102)] having a first electronical connection [col. 5, lines 19-20] to a first power source [alternator power unit (110)]; at least one starter controller [col. 2, lines 40-45 described the starter controller] having a second electronical connection [col. 2, lines 40-45 would be considered to include the connection between the starter and controller] to at least one starter [alternator (14) to be dedicated to start the engine]; and at least one sensor [sensor (100)] detecting undesirable gases proximate a power source of the vessel or vehicle [col. 4, lines 40-44]; wherein the undesirable gases include one or more of gasoline vapor, hydrocarbon vapor from batteries, and carbon monoxide [col. 4, lines 40-44]; wherein, when a concentration of the undesirable gases above a first predetermined threshold is detected by the sensor [col. 2, lines 35-37], the at least one starter controller is de-energized [col. 2, lines 35-37 describes the  controller shuts off an engine which would be considered to be equivalent to starter controller is de-energized]; and wherein the at least one starter controller remains de-energized until the concentration of the undesirable gases falls below a second predetermined threshold [since the first and second predetermined threshold are indefinite, col. 2, lines 35-37 also described this feature].
It is apparent that the sensor for sensing the undesirable gases proximate a power source [the location of the power source and sensor are not clearly defined] and the controller(s) is/are connected to power source and starter by means of electronical connection.  However, insofar as this not explicitly stated, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of electrical and/or automobile engineering design because one skilled in this art is familiar to have included the power controller having an electronically connection to a power source and starter controller having an electronically 
Regarding claim 2, as discussed in claim 1, Berkson teaches a battery electrically coupled to the primary alternator for starting the engine of vehicle [col. 2, lines 53-54] and the controller automatically starts the engine when levels of electrical charge in the batteries of the alternator power unit are detected below a predetermined level [col. 2, lines 61-63].  It would have been considered to be an obvious choice of electrical and/or automobile engineering design because one skilled in this art is familiar to have an engine controller which included the means for switching the electrical connection between the power sources for the control means.
Regarding claim 3, as discussed in claims 1 and 2, it would have been well-known in the art to be considered that the controlled is switching between two connections will be indicated as in a power source indicator.
Regarding claim 5, as discussed in claims 1 and 2, Berkson describes the manually and automatically starting the engine which would have been considered that the system would be including a bypass in order to start the engine manually or automatically.
Regarding claim 6, the control/service panel (46) would have been well-known to processor, memory, transmitter, receiver, display and further has functions of transmitting, receiving and indicating the warning on the display.
Regarding claim 7, see rejection in claims 1 and 2.
Regarding claims 8-9, see rejection in claims 1, 2 and 7.
Regarding claims 10-12 and 14-18, the method as claimed would be inherent during the normal use and operation of system as claimed in claims 1-3 and 5-9.
Claims 1-3, 5-12 and 14-18 are, in the alternative, rejected under 35 U.S.C. 103 as being anticipated over Berkson in view of Janarthanam et al. (US 7,970,528 B2).
Regarding claim 1, as above discussion, Berkson invention fails to specifically disclose at least one sensor detecting undesirable gases proximate a power source of vessel or vehicle.
Notes Figure 3, Janarthanam invention teaches a system for monitoring engine conditions of a vehicle (10) [see Figure 4 for the specifically details], comprising a power controller [fuel management controller (24)] is in connection with a first power source [traction battery (14)] and at least one starter [starter would have been well-known in the art to be included in the engine system; furthermore, traction motor/generator (34) for driving the engine would have been well-known as an engine starter and to be connected to power controller]; and at least one sensor detecting undesirable gases [sensor (22b) detects an undesirable level of gaseous fuel and/or sensor (22c) detects a concentration of fugitive gas exceeding a threshold value] proximate a power source [battery (14)] of the vehicle (10).
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Janarthanam invention would have been recognized in the pertinent art of Berkson.
It would have been obvious at the time the invention was made to a person having ordinary skilled in the art to provide the position of sensor(s) for detecting undesirable gases proximate a power source as taught by Janarthanam invention into the system for monitoring engine conditions of Berkson for the purpose of providing appropriate measurement, monitor, detection and/or determination to mitigate the effects of unwanted releases or discharges of gases such as gasoline vapor, hydrocarbon vapor and/or carbon monoxide to the environment.
Regarding claims 2, 3 and 5, see above rejection.
Regarding claim 6, as discussed in claim 1, Janarthanam invention further teaches vehicle (10) further includes driver information display (36) which is operated by fuel management control (24).  It would have been considered to be an obvious choice of electrical engineering design 
Regarding claim 7, see above rejection.
Regarding claims 8-9, see rejection in claims 1, 2 and 7.
Regarding claims 10-12 and 14-18, the method as claimed would be inherent during the normal use and operation of system as claimed in claims 1-3 and 5-9.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984).  See also MPEP §2123. 

Response to Arguments
9.	Applicant’s arguments filed on October 28, 2020, with respect to claims 1-3, 5-12 and 14-18 have been fully considered; however, the amended claims 1-3, 5-12 and 14-18 do not place the claims in the condition for allowance.  The Examiner has provided the new Prior Art Reference which read on the amended claims. 
Therefore, claims 1and 2 continue to be rejected as set forth above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
January 13, 2021





/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 14, 2021